 In the Matter of COCA-COLABOTTLINGWORKSandTEAMSTERS,CHAUF-FEURS,HELPERS, TAXICAB DRIVERS, LOCAL UNION No. 327Case No. G-2342.--Decided December 21, 1942Jurisdiction:soft drink bottling industry.Unfair LaborPractices.Interference, Restraint, and Coercion:surveillance of union meeting; questioningemployees regarding their union "activities ; calling meeting for purpose ofpersuading employees to renounce union affilation and to deal directly withemployer ; attempting to persuade individual strikers to return to work.Discrimination:discharge of four employees because of union membership andactivity.CollectiveBargaining:majority established by membership application cardsand participation in strike-refusal to, bargain collectively:, failure to replyto request for recognition ; inducing employees to abandon :bargaining ^repredischarges..Remedial Orders:cease and desist unfair, labor practices; upon request to bar-gain collectively with union; reinstatement and back pay awarded employeesdiscriminatorily discharged ; reinstatement of strikers upon application ; rein-statement of strikers previously denied reinstatement with back pay.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees, excluding supervisory employees with authority to hire or dischargeand clerical employees,DECISIONANDORDEROn September 22, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in, certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief in support of its exceptions.TheBoard has reviewed the rulings of the Trial Examiner at the hearingand finds that no prejudicial errors were committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the respolident's exceptions and brief, and the entire record in the case,and hereby adopts the findings and conclusions of the Trial Examiner.46N.L R B, No 26.180 ,COCA-COLABOTTLING WORKS,181The remedial recommendations of the' Trial Examiner are likewiseadopted by the. Board except as modified in the order set forth belowaORDER'Upon,the entire record in the case, and pursuant to Section 10 (cjof the National Labor Relations 'Act, the National Labor RelationsBoard hereby orders that the respondent, Coca-Cola Bottling Works,Nashville, Tennessee, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)-,Refusing to bargain collectively with Teamsters, Chauffeurs,Helpers,' Taxicab Drivers, Local Union No. 327, affiliated with theAmerican Federation of Labor, as the exclusive representative ofthe respondent's production and maintenance employees, including allemployees other than supervisory employees with authority to hire ordischarge and clerical employees;--(b) -Discouraging ,membership in Teamsters, Chauffeurs, Helpers,Taxicab Drivers, Local Union No. 327, affiliated with the AmericanFederation of Labor, or any other labor organization of its employees,by discharging any of its employees or 'in any other manner discrimi-nating in regard to their hire or tenure of employment or any term orcondition of employment;(c)' In any other manner interfering 'with; restraining, or coercingits employees in the exercise of the right of self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their on choosing, or to engage in concerted activitiesfor the purpose, of collective bargaining or other mutual aid or protec-'tion, as'guaranteed in Section 7 of the Act.-2:Take the following affirmative action which the Board finds willeffectuate the policiestof the Act:(a), Upon request, bargain collectively with Teamsters, Chauffeurs,Helpers, Taxicab' Drivers, Local Union No. 327, affiliated with theAmerican Federation of Labor, as the exclusive representative of itsproduction and maintenance employees, including all employees 'otherthan supervisory employees with authority to hire or discharge andclerical employees, in respect to rates o'f pay, wages, hours of employ-ment, and other conditions of employment;(b)Offer to I. Joseph,DeMatteo, Henry Jennings, J. W. Thomas,Jr., and Perry Gleaves immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to their sen-iority or other rights and privileges;1With, regard to the reinstatement of the striking employees,the recommendation madeby the,Trial Examiner is modified to conform to the Board's policy set forth inMatter ofThe Burke Machine Tool CompanyandInternational Association ofMachinists (A. F.of L ),36 N. L. R. B. 1329. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Make whole I. Joseph DeMatteo, Henry Jennings, J. W:Thomas, Jr., and Perry Gleaves for any loss of pay they have sufferedby reason of the' respondent's discrimination against them, by paymentto each of them of a sum of money' equal to that which he normally,would have earned as wages from May 11, 1942, the date of the discrimination, to, the date of the respondent's offer of reinstatement, less- hisnet earnings during said period;(d)Offer to those employees, who went on strike on May 12,1942,and who have applied for and have not been offered reinstatement,immediate and full reinstatement to their former or substantially equiv-alent- positions, without prejudice to their seniority or other rightsand privileges, dismissing if necessary any persons hired by the re-spondent after May 12, 1942, and not in the employ of the respondenton said date. If thereupon, despite such reduction in force, , there isnot sufficient employment available for the employees to be offeredreinstatement, including those to, be offered reinstatement, pursuant toparagraph 2 (e), below, all available positions shall be distributedamong such, employees without discrimination against any employeebecause-of his union affiliation or activities, following such system ofseniority or other non-discriminatory practice to such extent as hasheretofore been applied in the conduct of the respondent's business.Those employees, if any, remaining after such distribution, for whom,no employment is immediately available,,shall be placed upon a pref-erential list and offered employment in their former or substantiallyequivalent, positions as such, employment,becomes available and beforethem by such system of'seniority or'other non-discriminatory practiceas has heretofore been followed by the respondent;(e)Upon application offer to those employees who went on strikeon May 12, 1942, or thereafter, and who have not previously appliedfor reinstatement, immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice 'to their sen-iority or other rights and privileges, in the manner provided in para,graph 2 (d) above; and place those employees for whom employmentis not immediately available upon a preferential list in the mannerset forth in said paragraph, and thereafter, in said manner, offer thememployment as it, becomes available;,(f)Make whole the employees specified in paragraph 2 (d) above,'for any loss of pay they may have suffered by reason of the respondent'srefusal, if any, to reinstate them, pursuant to paragraph 2 (d) above,he. would normally have earned as wages, during the period from five -'COCA-COLABOTTLING WORKS183date of the respondent's offer of reinstatement or placement upon. apreferential list, less his net e'arnings,'if any, during said period;(g)Make-whole the employees specified in paragraph 2 (e), above;for any foss of 'pay they may suffer by reason of, the-respondent's refusal,if any, to reinstate them pursuant to paragraph 2 (e), above, by pay-ment to each of them of a sum of money equal to that which he wouldnormally have earned as wages, during the period from, five (5) daysafter the date on which he applies for reinstatement to the date of therespondent's offer of reinstatement, or 'placement upon a preferentiallist, less his net earnings, if any, during said period; .(h) Immediately post in conspicuous places throughout its plant'and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating (1) that the re-spondent will not engage in the conduct from which' it is ordered tocease and desist in paragraphs 1 (a) to (c) hereof; (2) that therespondent will take the affirmative action set forth in paragraphs2 ('a) to (g) hereof; and (3) 'that the respondelit's'employees.are-freeto become or remain members of Teamsters, Chauffeurs, Helpers, Taxi-cab Drivers, Local Union No. 327, affiliated with the American Federa-tion of Labor, and that the respondent will not discriminateagainstany employee because- of membership in or activity on behalf. of thatorganization;--(i)Notify the Regional Director for the Tenth- Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith:INTERMEDIATE REPORTMr. Ralph L. Wiggins and'Mr.'Dan M. By/rd,-Jr.,for the Board. 'Hirsch, Smith,Kilpatrick, Clay & Cody,byMr. M. E. Kilpatrick,of Atlanta, Ga.,andArmistead,Waller,Davis & Landsden,byMr. George Armistead,of Nash-ville,Tenn., for the respondent.Mr. C. H. Anderson,of Nashville,Tenn., for the Union.-STATEMENT OF,- THE CASEUpon a charge duly filed on May 13, 1942,by Teamsters, Chauffeurs,Helpers,Taxicab Drivers, Local Union No. 327,herein called the Union, the NationalLabor Relations Board; herein called the Board, by its Acting Regional Directorfor the Tenth Region(Atlanta, Georgia),issued its complaint, dated June 29,1942,'against Coca-Cola Bottling Works,Nashville,.Tennessee,herein called therespondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section S (1),(3), and (5) and Section 2 (6) and (7) of the National, Labor Relations Act;49^Stat: 449;-herein'called the Act.Copies of the complaint,and notice of hearingwere duly `served upon the respondent and the Union.With respect to the unfair labor practices,the complaint alleged-in substancethat(a) on April 18, 1942, and at all times thereafter,the respondent refused tobargain collectively with, the Union as the exclusive representative of its em-ployees in an appropriate unit, although a majority of said employees had desig- 184DECISIONSOF NATIONALLABOR RELATIONS BOARDHated the Union as their representative for such purposes ; (b) on May 11, 1942,the respondent discharged I. Joseph DeMatteo,' Henry Jennings, Perry Gleaves,and,J.W. Thomas, Jr.,2 because they joined and assisted the Union or engagedin concerted activities with other employees for the purposes of collective bar-gaining and other mutual aid and protection; (c) by these acts, and by inter-rogating its employees concerning their union membership and activity, advisingand warning them ' that the' Union would not benefit them, making statementsderogatory of the Union, warning employees not to become -members-of or towithdraw their membership from the Union, threatening employees with dis-charge or other discrimination if they joined or remained members of the Unionor if they engaged in concerted activities with other employees for their mutualaid and protection, urging the employees to abandon the Union and to bargainindividually with the respondent, dealing directly with the employees rather "than.with their designated agent, and urging the employees to abandon a strike calledby the Union, the respondent interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act; and (d) on May 12, 1942, as a conse-quence of the alleged unfair labor practices, the respondent's employees coin-menced a strike which has continued' since that date.On or about July 10, 1942, the respondent filed its answer, admitting certainallegations of the complaint concerning its corporate structure and businessactivities, but denying that it is subject to the jurisdiction of the Board andthat it had engaged in unfair labor practices._Pursuant to notice, a hearing was held from July 13 to 21, 1942, at Nashville,'Tennessee, before 'A Bruce Hunt, the undersigned Trial Examiner duly designatedby the Chief Trial Examiner.The Board and the respondent were represented.by counsel,'and the Union by its Secretary-Treasurer, and all participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.At th'eclose of the Board's case, its counsel moved -to- amend the' complaint to conformto the proof.This motion was granted by the undersigned, over objection by therespondent.At the close of the hearing, counsel for the respondent moved thatthe complaint be dismissed on the ground"that^ the respondent is not within thejurisdiction of the Board.This motion was taken under advisement by theThe parties were,, afforded, but declined, anopportunity to argue orally before the undersigned.Each party, waived its rightto file a brief for consideration by the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:'FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT.The respondent, a Tennessee corporation, is, engaged in the business of bottlingand selling coca-cola, a soft drink.The respondent's franchise to engage insuch business was issued to it by Coca-Cola Bottling Company (Thomas) Inc, a,Tennessee corporation, which holds a franchise from, The Coca-Cola, Company,a Delaware corporation, herein called The Coca-Cola Company, with respect tothe bottling rights covering, coca-cola in Tennessee and certain other States.1 Incorrectly designated in the complaint as Joe Dematteo.This.designation was cor-iected by motion to conform.2 Incorrectly designated in the complaint as J.' W.Thomas.This.designation was cor-rected by motion to conform. COCA-COLA BOTTLING WORKS185The respondent bottles coca-cola in its plant in Nashville, Tennessee, and sellssuch product to the retail trade in and around that city.During the year 1941,the sales of such coca-cola were valued at $1,151,785.None of the coca-colabottled-in Nashville is sold outside the State of TennesseeThe-coca-cola syrup used by the respondent is shipped to it by The Coca-ColaCompany by way of common carrier from Atlanta, Georgia. Title to the syruppassesfrom The Coca-Cola Company to Coca-Cola Bottling Company (Thomas)Inc., and thence to the respondent.During the year 1941, the respondent pur-chased in such manner 278,219 gallons of syrup, valued at '$361,084..During the same year, the respondent purchased other materials, namely,. bot-tles, bottle crowns, coolers, caustic, cases, carbonic gas, and advertising matter,valued at approximately $153,280, substantially all of which reached its Nash-ville plant by transportation through States other than the State of Tennessee.Specifically, portions of these materials, valued at approximately $80,663, wereshipped to the Nashville plant from points outside the State of Tennessee.Thebalance, valued at about $66,617, were shipped to the Nashville'plant from pointsinside the State of Tennessee, but approximately five-sixths thereof moved byway of common carrier from Chattanooga, Tennessee, into the State of Alabama,and thence to Nashville.Thus, substantially all of the shipments of materialspassed in interstate commerce. On the other hand, all of the sales from the Nash-ville plant are antra-state sales.As stated above, the respondent asserts that the Board is without' jurisdictionin this proceeding.No authority is cited in support of this contention, however,and the undersigned is unable to find merit in it. Indeed, it would appear thatthe Board's jurisdiction in cases of this type was settled beyond question in theSuburbanLumber Companycase.` . There the Court said:Our courts have been addressed by the constant contention that, theNational Labor Relations Board lacks jurisdiction. (authority cited)This isthe more remarkable in view of its complete lack of success . . ,The respondent is a retail lumber dealer of Oaklyn, near Camden, NewJersey. ' The cash value of its sales for 1936 was a little over $200,000 and99% of them were made within New Jersey. In the same'period the Subur-ban's purchases were slightly less than $150,000 . . .The record does notshow precise percentages but there is testimony that 90% of the purchases$The respondent owns two other bottling plants,one in Lebanon,Tennessee,and theother in Springfield,Tennessee.Each of these two plantsisoperated and run as aseparateestablishment, each having a_separatemanagement,- separate bookkeepingsystem,and each conducting its own affairs separately.Each of said plants at Lebanonand Spring-field orders its own materials and handles its own affairs as if it were a separate company,except that actual title to the twoplants isin the respondent.The recoidcontains variousdatarespecting the purchases and salesof these two plants during the year 1941.'National Labor RelationsBoard v. 'SuburbanLumber Company,121 F. (2d) 829(C C A. 3), cert. den 314 U. S. 693, 62 S. Ct. 364 (1941). , CfNationalLaborRelationsBoard v. SchmidtBaking Co., Inc.,122 F. (2d) 162 (C. C. A 4; 1941), enf'g 27 N. L.R B 864; NationalLabor'Relations Board'v. Robert S.Green, Incorporated,125 F. (2d)485 (C. C. A. 4; 1942), enf'g 33 N. L. R B. 1184;Matter of IVmTehel Bottling Company,etc.andInternational Brotherhood of Teamsters,Chauffeurs,Stablemen and Helpers,Local 238,etc., et at.,30 N L.R.B. 440, enf'd,NationalLaborRelationsBoard v. Wm.Tehel Bottling Company,129 F. (2d) 250 (C. C: A. 8; July 2, 1942), where therespondent,a bottler of soft drinks, purchased substantiallyall of its materials,valved at approxi-mately $200,000 annually,outside the State of Iowa and made all of its sales within thatState ;National Labor Relations Board v. Kudile et at., doing business as Kudile Bros.Hasbrouck Heights Dairy,130 F. (2d) 615 (C. C. A. 3; August 21, 1942), enf'g 28 N. L.R. B. 116,where the respondent,a dealer in dairy products,purchased substantially allof its products,valued, slightlyin 'excess of, $90,000 during a six' months' period, outsidethe State of New Jersey and made all of its sales within,that State., 186DECISIONS OF NATIONALLABOR RELATIONS BOARDwere made from twelve named firms, all but one of which were located out-side of New 'Jersey : . .From this recital it is clear that respondent can advance only two argu-ments against jurisdiction. - It can argue size and it can argue direction.The first contention has been expressly decided against it by the UnitedStates Supreme Court (authority cited) and the second is untenable byWe are concerned. here with theutilization rather than the extent of the commerce power.The NationalLabor Relations Act uses what have been described as words of art toindicate the fullest 'employment of this Congressional authority. (author-ity cited)-... In the Fainblatt case the United States Supreme Court has expresslyheld :"**Examining the Act in the light of its purpose and of the circum-stances in which it must be applied we can berceive no basis.for, inferringany intention of Congress to make the operation of the Act depend on anyparticular volume of commerce affected more than that to which courtswould apply the maximde snininns."It seems unnecessary to spend much time on the argument from "direc-tion".The legal periodicals have treated with it convincingly :"..the act would seem to embrace athirdtype of business-companieswhich receive a large proportion of the materials needed for production orfor distribution from other states, but which sell practically all of theirgoods to local or intrastate purchasers. * "* * Certainly, labor diffi-culties occurring at this stage-of commercial intercourse may burden thefree flow of commerce among the states jusf as effectively as those arisingat its source.The Court itself took this position when it said `the fact thatthe means operated at one end before physical transportation commencedand at the other end after the physical transportation ended was im-material.' "The undersigned finds that the respondent is engaged in commerce within- themeaning of the Act.''II.THE ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Helpers, Taxicab Drivers, Local Union No. 327, is a labororganization affiliated with the American Federation of Labor, admitting tomembership employees of the respondent.III.THE UNFAIR LAROR PRACTICESA. The chronology of eventsThe coca-cola syrup used by the respondent is made partly from sugar.. Early,in 1942, as a consequence of the Government's sugar -rationing program, therespondent laid off various' employees .5There were rumors of further lay-offse During January 1942, the respondent was advised by, The Coca-Cola' Company" thatthe syrup was to be' rationed.During' that month the respondent received the sameamount of syrup which had been shipped 'to it during the corresponding month-of 1940.Rationing thereafter was based upon the quantities received during corresponding months _COCA-COLA BOTTLING WORKS187and-the employees, who had never been represented by a labor organization, dis-cussedthe' advisability of a strike.Shortly thereafter, several employees spokewith,C. H. Anderson, assistant business agent and secretary treasurer of theUnion, about 'organizingthe employees.The uncertainty of employment, to-organization, of the employees by the Union..During March the sal'esmen,`"numbering, about, 20, gathered -in the plant -todiscuss the situation. ',They were joined by Sam M. Boney, the general manager.Someone mentioned the existence of a collective labor agreement which anout-of-state concern engaged in bottling coca-cola had entered into with therepresentatives of its employees, and Boney suggested to the employees that acopy be obtained for study by them. Thereafter, about March 30, Andersonobtained a copy of the agreement and delivered it to several of -the employees.About April 1, Ernest S. Judd, the superintendent, approached Carsie D. Kemp,an employee,land stated that he had heard rumors the employees intended tojointhe Union. Judd. asked Kemp what he knew of such activity. Kempreplied that he was being inadequately paid.Judd then stated that the respondentwould be unable to operate on an eight-hour day and that, "if people were notsatisfied with their jobs, they could go on and get another one."About April 8 and immediately thereafter, numerous 'employees signed appli-cations for membership in the Union.About April 10, Superintendent Juddapproached C. E. Bates, an employee, and asked Bates what he knew of theorganizational activity and whether the employees contemplated a strike.Bates,who had signed an application previously, replied that -he had-insufficient in-formationon which to express an opinion. Thereupon, Judd asked if Bateswere "for or against" the respondent, and Bates stated that he would not"commit"himself!----During the evening of April 10, a meeting of employees was held at a house inNashville.The meeting was arranged by I Joseph DeMatteo, an employee whosedischarge is discussed below, and was attended by 38 other employees and theUnion's assistant business agent, Anderson.DeMatteo had applied for member-ship on theprecedingday, and at this meeting the 38 others applied.At approxi-mately the time this meeting was in progress, Pauline Well, the respondent'spresident, and Superintendent Judd were informed of it by an -unidentifiedemployee.They communicated with General Manager Boney, who immediatelymet with them at Weil's home. Boney, a witness for the respondent, testified,and the undersigned finds, that Judd :'--wanted to know what I knew about it. I said "I know nothing about it."We talked on at length for some time. Just what was said, I don't knowin detail, but, anyway, I said, "Well, I will call the men together tomorrowand seejust what they havein mind."of 1941.Thus, during February,-the respondent received a quantity of syrup equal to80 percent of the amount receivedduring-February 1941 and approximating the quantityreceived during January 1942.During March the respondent received the same quantity.Since coca-cola is sold in larger quantities during warm months, the respondent's nextpurchases exceeded those of preceding months.Thus, during April, although the rationingfigure remained at 80 percent, the respondent received two-fifths, or 5.427 gallons, moresyrup than it received during March 1942.During May the percentage figure was re-duced to 70, yet the respondent received the same,amount of syrup it had received duringAprilThereafter, the quantities commenced decreasing.--This finding is based upon the uncontradicted testimony of Kemp.AlthoughJudd wasa witness, lie did not deny having had the conversation with Kemp.4 This finding is based upon the undenied testimony of Bates. Judd did not testify withrespect to the conversation.I 188DECISIONSOF NATIONALLABOR RELATIONS BOARDOn April 11, after working hours in the plant, the respondentheld a meetingof its employees other than the office force. General Manager Boney addressedthem `,`at length," stating that he had been informed they contemplated a.strikeand agreeing that "things had not been as they should have been." One or moreemployees expressed grievances to Boney, who "begged the men and' pleadedwith them about this situation we were having. ' I told them that I thought Icould work it out, I felt like I could, and we would all be happy .. ..' AtBoney's request, the employees agreed "to stick with" him.'During the course of this meeting, as the employees expressedgrievances;DeMatteo made certain remarks which are advanced by the respondent as itsreason for having discharged him.While the record is not entirely clear as tothe remarks, it is apparent that DeMatteo objected to the presence of Superintend-ent Judd at the meeting. General Manager Boney testified, and the undersignedfinds, that the employees did not have a "high" opinion of Judd, who made reportsto PresidentWeil respecting matters in the plant, and that DeMatteo "tookit upon himself, more or less, to call this man's hand . . ."DeMatteo referredto President Weil's having been informed of the meeting of April 10 and thatthe employees contemplated a strike.He then stated that, should anyone presentsoil the floor, an 'individual who would report such incident to Weil; withoutfirst discussing the matter with General Manager Boney, "was a dirty son-of-a-bitch."In referring to Weil, DeMatteo said, "Pauline; or maybe I should sayMrs. Pauline or Mrs. Weil."He made the remarks without specifically'naminganyone, but no one present doubted that Judd was the object of his criticism.Shortly after the meeting of April 11, Superintendent Judd informed PresidentWell that DeMatteo had referred to her as ` Pauline." Judd told her that DeMat-teo had said he did not "like the way people were going over his (Boney's) head;he didn't care if Pauline herself was there," and that DeMatteohad also said,,"I should have said Mrs. Weil." Judd did' not inform her that DeMatteo hadmade a profane reference to him'On and before April 14, 69 of the respondent's employees, a large majority,signed applications for membership in the Union.On the following day-,' April15, the Union mailed to the respondent a letter in the language- set out in-.thefootnote.10$The findings in this paragraph are based upon the testimony of Boney. The employees'agreement to "stick with"Boney was'for a period of twelve months upon the conditionthat there were no further lay-offs.'"'e Thefindings respecting the conversationbetween Weiland Judd are based upon thetestimony of Well.Since the respondent asserts that DeMatteo'sdischarge was occa-sioned,first, by the rationing of coca-cola syrup, and,second, by his remarks at the April 11meeting, it is important to note that Well, who selected DeMatteo for discharge,as describedbelow, was then unaware of his reference to Judd.The testimony of Well and Judd isconflicting in this particular,however.Thus, as found, she testified that Judd did notinform her that DeMatteo bad used profanity.On the other hand, Judd testified thathe told Well that DeMatteo had referredto him as an"S 0. B." Judd was manifestlyunwilling to acknowledge at the hearing that DeMatteo had referred to him as a"son-of-a=bitch,"and the undersigned believes it reasonable to conclude that Judd did not informWell of DeMatteo's profane reference to him.Judd, who several times gave unconvincingtestimony, as discussed below, also testified that Well told him she-thought DeMatteo'sreference to her as "Pauline"had been disrespectful.''10Mrs.JULIUS B WEILCoca Cola Bottling Works,APRIL 15, 1942:1517 ChurchStreet, Nashville,TennesseeDEAR MADAM:Please be advised that Local Union No. 327,of the International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,A. F. of L. rep-resents a large majority of your' employees as pertains to working conditions and wages:As is customary we would like to meet with you or a representative of your Companyfor the purpose of discussing wages and conditions of the employees. COCA-COLA BOTTLING WORKS189On or shortly, before April 18, General Manager Boney approached Bates,employee, in the plant.At that time various employees were again contemplat-ing a strike, and Boney asked Bates for assistance in preventing it, saying that,"Well, if this goes through, I will lose my job . . . ' Thereafter Bates requestedHenry Jennings,a truck driver whose discharge is discussed below, to use hisinfluence to prevent the strike."On April 18, as a consequence of receiving the letter from the Union, Boneycalled another meeting of the employees.Boney testified, and the undersignedfinds, that :'I told them that I had received this letter in regard to the union, andfrom what, had been said the ...i. previous, xSaturday, I was a bit surprisedto get the letter. I also told them that the company had had no policyagainst them belonging to lodges, churches, and' so forth, ^ or any otherorganization, about them not doing it.At that time, I went over there andbegged'the men to stay put like they were, and working on under the presentconditions; I felt like things would work out, the men would be happy, andwe would continue on the same setup that we had in the past.I asked the men did they feel like they wanted to go on dealing with meas their-as we always'had, I mean, anything that came up, they wouldcome,to me about it .. .Boney testified further, and the' undersigned finds, that the employees signifieda willingness to continue on the same basis as they had in the past."A call or early reply stating when and where we will meet will be greatly appreciated.With the assurance that this organization will cooperate in every way possible in orderto bring about a-satisfactory agreement to the employer as well as the employees, I amVery truly yours,TEAMSTERSLOCAL UNION No 327,By C. II. ANDERSON,Sec'y-Treas.cc: Mr. SAM BONEY,General ManagerCoca Cola'BottlingWorks.11These findings are based upon the uncontradicted testimony of Bates.AlthoughBoney was a witness, he did not testify respecting the conversation.He did, however,testify thathe told Bates and other employees privatelythat be thoughthe might bedischarved if a strike occurred.12The employees were fond of Boney and the testimony is clear that they'respondedto his plea by agreeing,in the words of T. E. Bradbury, a witness for the respondent,"to let him be our leader."The testimony respecting the meeting of April 18 is conflicting'in one particular,however..The respondent contends;and its contention is supported bytestimory,that Boney asked those,employees who desired to,be ,represented by ,,the Unionto "stand up."Accordingto the respondent,no one arose to signify that he so desiredand, therefore,the respondent asserts, it was justified in concludingthat theUnion didnot represent the employees.On the other hand, the Board contends that the employeesrefused to alter their allegiance to the Union,but did signify that they werewilling topostpone collective bargaining for a period of twelve months if tbere'were no additionallay-offs.Boney himself was unable to recall exactly what had occurred in this respectIn any event,the undersigned believes it is unnecessary to discuss and resolve the extensiveand conflictingtestimonyon this point.Assumingarguendo,that Boney inquired, asthe respondent contends,ifany employees desired to be represented by the Union andthat no,one replied in the affirmative, ". . . such repudiation(of the Union) wasmanifestly due to the improper and coercive conduct of the respondent and had no bearingupon the question of whether the Union representeda majority of theemployees . . .National Labor Relations Board vWas. Tehel Bottling Company,footnote 4CfMatter ofChicago Apparatus CompanyandFederation of Architects,Engineers,Chemists and Tech-nicians, Local 107,12 N L R. B 1002,enf'd,N. L R B v Chicago Apparatus Company,116 F:(2d),753(C. C. A. 7; reheatingdenied,January 27, 1941) ;Matter ofCrown CanCompanyandAmerican Federation of Labor,42 N L.R B 1160 190DECISIONS .OF NATIONAL -LABOR RELATIONS BOARDOn 'April 20; not having received a reply to his letter, Anderson telephoned theplant and asked to speak with President- Well.Upon-being informed that. shewas not there, he spoke with Boney.13Bonet' stated to Anderson that he had nothad an opportunity to discuss the matter with.Wei1, and requested that:Andersontelephone on April 221¢ On that day, Anderson again talked with.Boney,,whostated that the employees did not belong or want'to belong to the Union and thatthere was nothing to discuss lb Thereupon, Anderson communicated with. ;anindividual in the Conciliation Service, United States Department of Labor, andConciliator Peek was assigned to the case 10On two occasions within a few days,Peek had telephone conversations with Boney.On both occasions, PresidentWell was away on her vacation.Boney's remarks to Peek were the same on eachoccasion, that he was without authority, to "discuss it with" Peek and that theemployees ". . . had a meeting out here, and were very happy ; things aregoing along OKNegotiations were never commenced.About April 28, Harry L. Young, an employee who had applied for membershipin the Union, spoke with Superintendent Judd about a vacation. Judd informedYoung that he would be unable to obtain a vacation until certain machinery hadbeen replaced.Judd also told Young that any employee who was dissatisfiedwith his employment should resign and "not cause any disturbance.""'1sOn April 21, Weil went to Indiana on a vacation,- remaining away fromNashvilleuntil about May 5.14The testimony of General Manager Boney and President Weil is iii `conflict inseveralmaterial respects.Thus, Boney testified that he called, the meeting of Apil 18 as "aresult of that letter."He testified further that, ". . . when I i eceived .. . a copyof the letter, I didn't call Mrs. WellIknew she had the original letter, or at least,it showed,'rather, that I had a copy, and I didn't call her and tell her I had a copy ofthe letter at all.I didn'tdiscussitwith her"(emphasis supplied)On the other band,Well testified that she was unaware of the employees' connection with the Union untilshe'received Anderson's letter, and thatishe telephoned Boney and was told byhim thathe was also unaware of the matter, but wouldcalla meeting of the employees to investigate.Weil testified further that Boney later advised her that the employeeshad signified theydid not wish to be represented by the, Union and, therefore, she did not answer the letter.Well's testimony that she was previously unaware of the employees' connection with theUnion was unconvincingAs discussed herein, Superintendent Judd had madeperiodicreports to her respecting union activityHer testimony, when in conflict with that ofBoney, a forthright and convincing witness, must be rejectedUnder allthe circumstancesin this case. the undersigned finds that Boney did not talk with Well respecting the letter.15 These findings are based upon the testimony of AndersonBoney testified that hetold' Anderson drat a discussion would be a waste of time because be, Boney, was withoutauthority to negotiateBoney also testified that he did not "think" lie informed Ander-son of the meeting on Apiil 18.16 At about the time of Anderson's effortsto obtain the assistance of, the, ConciliationService, and prior to Peek's first contact with the respondent, 19 employees.held,a meetingat the home of Bradbury, a salesman. The purpose of that meeting was to, discuss thematter of representation by the Union and to_reach a decision which would bebindingupon those present, the employees agreeing to be bound by-the will of the majority.Therecord contains much testimony respecting this meeting and the actions of the employees.It is unnecessary to discuss this testimonyin detailThe undersigned accepts the testi-mony of Bradbury, a witness for the respondent, and finds that the employees "votedwhether we would go with the union or whether we would go with Mr. Boney and not,have a union " The vote was 10 to 9 against the Union. Manifestly, this meetingoccurredas a result of Boney's conduct for, as be testified, "I had begged the men and pleaded withtheir . . . so they had a meeting I knew nothing about it at the time; but I wastold . . . they did have a meeting at Mr ,Bradbuiy's' house" For the reasons citedin footnote 12, the action of the 19 employees on this occasion can have no bearing uponthe Union's majority statusMoreover, several employees who testified for the respondentthat it was their purpose to sever connections with the Union as of thatdate, neverthelesstook part in tbe,strike discussed below.17,The findings respecting the conversations between Boney and reek arebased uponthe testimony of Boney. Peek was nota witness.is These findings are based upon the uncontradicted testimony of YoungJudd did nottestify with respect to this conversation. -;COCA-COLA BOTTLING WORKS -191"EarlyWi the morning of May 11, Superintendent Judd, asked Lemuel B. Palmer,an employee who had applied for membership in the Union,what aboutthissUnion'bu'siness" rPalmer answered' tliiif lie-understood- "it was dropped."Judd':stated that if Palmer or any other employee were dissatisfied, he, shouldseek other employment "in place of trying to bust up the company."Later duringth'e same morning, Palmer was approached again by Judd, who this time.askedPalmer if lie knew of DeMatteo's and Jennings' having attended meetings of theUnion.Palmer replied in the negative.Thereupon, Judd stated that he thoughtDeMatteo and Jennings "were sort of head leaders of" the Union 10At about 3: 00 p. m on the same day, May 11, General Manager Boney wascalled to the home of President Well, where he met Weil and Judd.Weil in-formed Boney that Judd had told her that the employees were going to attendanother union meeting, and Boney stated that he was unaware of it.Wellthen said, "Well', it is funny that Mr Judd finds out all these things and comesand tells me, and you never." 20Well directed Boney to discontinue the routewhich DeMatteo had as a salesman and to discharge DeMatteo. Boney opposed,saying that hA had laid off salesmen previously on a basis of seniority, that hehad anticipated laying off another salesman whom he already had given notice,and that DeMatteo had more seniority than several salesmen 21Weill then toldBoney that Deliatteo had insulted her, but did not elaborate, She insisted thatDeMatteo be discharged 22According to Weil, she objected to_DeMatteo's refer-Once, to, her; as;"Pauline-' because I' ,didn't think it' ,*,as a very good influencearound the plant with the colored folks all hearing it It.was disrespectful."Well did not however, inform Boney in what way DeMatteo had insulted her 23On May"11, after talking with Weil, Boney returned to the plant and talkedwith DeMatteo.DeMatteo testified, and the undersigned finds, that Boney ex-pressed, much regret at having to discharge DeMatteo, stating that he was not1DThese hidings are based upon the uncontradicted testunony of Palmer.Judd did nottestify with respect to the conversation.20This finding is based upon the testunony of Boney.Well was not asked specificallywhether she made such statement to Boney and,in relating her version of the conversa-tion, she did not testify with respect to this statementShe did,however,unconvincinglydeny that Judd made reports to her regarding union activities21Upon the discontinuance of a route,the iespondent consolidated portions of suchroutewith other routes sothat all,customers would be servedSuch discontinuanceresulted in the storage of'the truck used by the salesman and the lay-off of the salesmanIf other Rork was unavailable for the driver,he too was laid offDuringJanuary 1942,'therewere twenty routesOn May 11, there'were 17.Fivesalesmen had resigned orbeen laid off, two of whom were succeeded by supervisors,so that only three routes 'weredis- oil ti nu(,(]'22The.above findings in thisparagraphare based upon the testimony of Boney.23Again thetestimonyof \Veil and Boney is highly conflicting-Weil testified thatBoney had frequently informed her that another route should be discontinued and thatabout May 5, upon her return to Nashville; Boney again asked that it be discontinued."According to Neil,she agreed because rationing had been placed upon a basis of 70 percent,and told Boneythat DeMatteoshould be laid off.Weil testified that Boney did not inquirewhy shehad selectedDeMatteoFinally,Weil'testifiedthat on May 11Boncy againrequested that he be peumtted to discontinue a route, and that she agreed, directing thatDeMatteobe laid offOn the other hand, Boney testified that his last suggestion to Weilthat another route be discontinued was made aboutMarch15 or April 1 and that,on May 11,when he was called to Wells home,he was under the impression that"she was not goingto cut off any routerightnow " For the reasons set out above the testimony of Weilis rejected.',The undersigned finds that,subsequent to April 1, Boney 'did not suggest toWeil'that another route be discontinuedBoney testified,however,that the same reasonswhich caused hun to make the suggestion about April 1, namely, the "positionthat thecompany'was in,"were existent on May 11.a 192.DECISIONS OF NATIONALLABOR RELATIONS BOARDaware of the reason for the discharge and that DeMatteo was "one of the-best"salesmen.`Henry Jennings was the driver of the truck on which DeMatteo was the sales-,man.On April 10, Jennings applied for membership in the Union.On May 11,shortly after DeMatteo's discharge, Jennings was informed by an employee thatSuperintendent Judd wanted to see him. Jennings had already been told byDeMatteo of the latter's discharge, and he went into the office where h'e saw Juddand Boney. Jennings testified, and the undersigned finds, that Judd informedhim that he was discharged, that he did not inquire as to the reason, and that,he was told by Judd to see Potter, the cashier, who paid him his wages. Uponleaving Potter; Jennings went into the plant where he again saw Judd, whoasked, as testified by Jennings, whether he was satisfied. Jennings replied inthe affirmative, and Judd asked, "What are you kicking up a mess around herefor?"When Jennings asked, "What mess?", Judd did not answer; instead, heleft Jennings and approached Perry Gleaves and J. W. Thomas, Jr 2`Gleaves and Thomas had both applied for membership in the Union on April10.As Judd walked over to them, they were standing together.. He inquiredwhy they were not satisfied with their employment, why they had attendedunion meetings, and if they intended to be present at a union meeting that night.Thomas answered by inquiring from whom Judd had obtained his information,and Gleaves denied that he had been "having any" meetings2° Judd told bothemployees that the,respondent had "been mighty nice to" them, and directedthat they see Potter, the cashier, before leaving the plant.Potter paid them'theirwages.'On May 11, subsequent to the discharges, approximately 50 employees attendedameeting of the Union.at which they discussed the possibility of a strike.They were addressed by DeMatteo and officials of the Union, and agreed that astrikewould commence on the following day. After the meeting terminated,the employees discovered that Superintendent Judd was seated in an automobileowned by the respondent at a point outside the building overlooking the main2'Boney testified that DeMatteo "rated among the top salesmen."Boney's testimonyrespecting the above conversation with DcMatteo is, however, incomplete. Insofar asBoney could recall the conversation, his testimony corroborated that of DaMatteo.Thus,Boney testifl_ilA. I called Joe in my office and said, "Joe," I think I said, "this is the hardestthing I have Byer done" If I didn't say it, I felt it, because I really felt that wayabout it."We are going to cut off another route, and we are going to discontinueyour ioute."Q Did he ask you at that time, or did you tell him why he had been selected?'nfW4iA. . . . I am -pretty sure Joe asked nie, but I don't think I gave- him anyreason25The findings in this paragraph are based upon the testimony of Jennings, who im-pressed the undersigned as a thoroughly credible witness.On the other hand, Judd deniedhaving had any conversation with Jennings other than that in the presence of Boney.20Both Gleaves and Thomas were known in' the plant to be dissatisfied with theiremploymentAt the meeting called by Boney on April 18, only two employees, Gleaves andThomas, made complaints about working conditions, each stating that lie was inadequatelypaid, and Gleaves saying also that the hours of work were too long.27The findings respecting Judd's conversation with Gleaves and Thomas are based uponthe testimony of those employees, both credible witnessesSuperintendent Judd was notinterrogated by any counsel respecting the conversation.Under examination by the under-signed, however, Judd testified that the entire conversation consisted of his telling themto see Potter and. that they were laid off. Judd was not a credible witness.The recordis clear that he inquired of employees concerning activities in behalf of the Union andthat he conveyed information to President WeilUnder all the circumstances, the under-signed accepts the testimony of Gleaves and Thomas.I COCA-COLA 'BOTTLING WORKS193entrance.Word was passed among them that,they should leave by anotherdoorway.They did so. The Board contends,and the undersigned finds, thatJudd was outside the building for the purpose of engaging in espionage 'Early on the following morning,May 12,a picket line was established outsidethe plant and the strike commencedWithin a short while,General ManagerBoney received a telephone call from President Well.Roney testified,and-theundersigned finds, that Well said"all of this trouble was" Boney's fault, thathe had caused it.Within an hour or so, Loney received a telephone call fromone of the respondent's counsel,who advised him that he was discharged uponWeil's direction.He was not advised of a reason.29Immediately after the commencement of the strike,the respondent beganefforts to persuade the employees to return to workWhen Palmer, an employee,arrived at the plant,Superintendent Judd unsuccessfully urged that he not par-ticipate in the strike,saying,". . .come on in.You are not in this."" On thesame morning President Weil telephoned Mrs. Russell Shreeve, the wife of anemployee,and stated that Shreeve should "go back in the plant if he wanted towork . . ." 31Harry L. Young, an employee,went to the plant on the same morn-ing to obtain his tools.He was accompanied by Carsie D. Kemp, another em-ployee.Judd asked them to enter the plant to converse with President Well.They refused,and she came out to speak with them.Weil told Young and Kempthat she"knew Mr. Boney had been agitating this for six months"She askedboth employees to return to work, offering Young an increase in salary exceedingii The findings respecting espionage are based' upon the testimony of DeMatteo.Hetestified that lie and E' R Jones,a salesman,definitely ascertained Judd'spiescnce ina parking lot at it point from which Judd could watch the main entrance of the building.The respondent sought at length by cross-examination to discredit DcMatteo's testimonyand, in certain respects,did cast doubt upon it7bus,DcMatteo testified that fot 45minutes to an hour Judd was seated in the automobile,"practically under the windowsof the meeting," at,a point from which he could see what occurred and oveihcar whatwas saidOn cross-examination,however,DeMatteo testified that the meeting took place'on the third floor of the building and that the parking lot was across a 40 to 50 foot street.In particular,DeMatteo testified that Judd's pres3nce there was not noted until over onehour after the meeting ternurated,and at the end of a beet party which followed themeetingThe undersigned believes it is entirely possible that Judd,assuming that hewas in the paling lot during the couise of the meeting, could not have witnessed whatoccurred or overteaid what was saidThe respondent,however,did not question Juddabout this incident,and he did not deny having been in the parking lot at any time thatnight.Moreo1er,Joncs,who DeMatteo testified also saw Judd theie,ieluined to workon the fourth day of the strike and, although the respondent called as witnesses sevcialemployees who have since retained to work,it did not call Jones to contradictDeMatteoThe undersigned finds, therefore,that after the meeting ended Judd was seated in anautomobile owned by the respondent,at a point overlooking the main entranca to thebuilding,intent upon aecertammg which employees had attendad the meetingAs foundabove, Judd previously had inquired of Gleaves and Thomas concerning the meeting.Nofinding is'made,iicspectmg whether Judd was there during the course of the meetingCf.Canyon Corporation v National Labor Relations Board,128 F(2d) 953(C C A S; June30,1942),wherein the Couit said:".There was evidence from which the Boardcould infer,and find as a fact . . . suiveillance of and report ^ to the employer ona union meeting by a chief clerk in the vice-president's office,with no attempt on the partof such employee at the hearing to explain the incident.2BWell testified that Boney was an unsatisfactory general manager in that he wouldnot coneult with her about natters affecting the business,-that he loaned to the employeesmoney belonging to the respondent,that she believed lie had caused the strike, that "behad hurt me very much, 'and that she and Boney had "a difference of opinion on howthe plant should be operated ""This failing is based upon the uncontradicted testimony of Palmer.Judd did nottest fy icspecting the conversationaiThis finding is based upon the uncontradicted testimony of Mrs ShreeveWell did nottestify with respect to this conversation501050-43-vo l 40--13 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD50 percent of his previous weekly earningsBoth employees refused82On thesame or the following day, the respondent posted outside its plant a noticestating :_PLANT OPENfor businessEMPLOYEESreturn towork as usualOn May 13, DeMatteo called at the plant to talk with President Weil. liespoke with her in the presence of George Armistead and E P. Rogers, each amember of a law firm representing the respondent.DeMatteo asked Well whyhe had been discharged, and Weil said that he had been disrespectful in referringto her as "Pauline."De1llatteo denied that he had been disrespectful, sayingthat he had had no such intent, and apologized.At this point the conversationturned to the strike, and Rogers inquired of DeMatteo why he desired to havethe Union bargain collectively in his behalf, asking, "How come you have to gooutside to get somebody to come in to bargain for you and stick up for yourrights?"DeMatteo replied that the employees needed such representation.De-Matteo then asked Well to commence bargaining negotiations with the Union,saying that the strike would thereupon terminate.Weil, however, replied thatshe did not "believe in organized labor" and, having been "raised in the' south,"she would not "sit down and bargain with them colored boys out there." 22During the evening of May 13, Nathan G. Caldwell, a local newspaper reporter,telephoned Attorney Armistead in search of information upon which, to write anarticle.Armistead told Caldwell that he would not deal with the Union, thathe would not talk with the employees "as a group," but would talk with them onlyas individualsArmistead also said that he would not meet, with ConciliatorPeek."About May 14, Potter—the cashier, telephoned Russell-L. Shreeve, the employeewhom President Weil previously had asked to return to work. Potter toldShreeve that he was calling at Weil's suggestion, saying that Shreeve "was mak-$2These findings are based upon the undenjed testimony of Young and KempNeitherWeil nor Judd-testified respecting the conversations.2aThefindings respecting this convei sation lie based upon the testimony of DeMatteo.Weil testified that DeMatteo apologized,savingthat lie'"guessed—he made amistake incalling me PaulineI said, `Toe, you lost your head,didn't "you? ".Weil testified' furtherthat DeMatteo-asked for the reinstatement of other employees,saying that he was notasking for his own reinstatement,and that she told him she would"ba glad to talk toanyone who comes in to see me"In particular,Weil denied that anything was said aboutbargaining with the Union.Neither Armistead nor Rogers,attorneys, was a witness, andthe undersigned must decide this conflict without benefit of then testimony.Under allthe circumstances in this case, the undersigned acceptsDeMatteo's testimony respectingthis conversationAlthough,for the reasons set out in footnote 28, the undeisignedaccepts DeMatteo's testimony with great care,his testimonyin thisinstance is consistentwith the position of the respondent and is acceptedOn the other hand,Well's testimonyis often at variance with that of Boney,a ciedible witness for the respondent, and is notentitled to great weight2'The findings in this paragraph are based upon the testimony of Caldwell Such testi-mony was objectedto by therespondent,which assertsthat Armisteaderaswithoutauthor-ity tospeakfor it 'The recordisclear,however,that, on May 12 Armisteadhad beenretained by the respondentOn that day,he instituted injunction proceedings against theUnionMoreover,lieadvisedCaldwell notto communicate with Well in order to obtaindata for a news story, sayingthatWeil was "disturbed,or confused,"and that he "wasth^ onuto call "On the other hand,the respondent offered no evidencethat Armisteadwas without authority to speak to Caldwell in its behalf. COCA-COLA BOTTLING WORKS195ing a very sad mistake...that none of the men that were out would do any-thing for-me, (and)thatMrs.Well was the one that had the money ."Shreeve refused to return to work.'About five days later, Superintendent Juddtelephoned Palmer,employee,and asked that he return.Palmer refused 8eAl-though, as mentioned below, various employees did return to work, `the strike hascontinued with a majority of the employees still participatingB. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that all "of the production and maintenance employees,exclusive of clerical and supervisory employees,"constitute a unit appropriatefor the purposes of collective bargaining. In its answer, the respondent deniedthat such unit is appropriate.Early in the hearing, the respondent took theposition that each of the several categories of employees, namely, salesmen,truck drivers,bottlers,painters,maintenance' employees,platform employees,etc.,excluding all supervisory employees, constitutes a separate appropriateunit, and the Board asserted that the appropriate unit is composed of all em-ployees other than supervisory employees with authority to hire or dischargeand clerical employees."The respondent'sbottling operations take place in one building and areconducted with the latest type machinery.The empty bottles-are placed onan'- "endless chain" which carries them into a washing machine, containing acaustic solution, where they remain long enough for all germs to be destroyedThey are then removed and rinsed with clear water. Next, they are againplaced upon an "endless chain" and carried to the syrup machine, which auto-matically places-an ounce of cocoa-cola syrup in each bottle.From this pointthe bottles continue on the chain to a point where each automatically receivesa quantity of carbonated water, to another point where each is automaticallycapped, and thence, still on the chain;they pass before a magnifying glass forinspection.Thereafter,the bottles pass from the"endless chain" to a largetable where they are placed by employees in cases for delivery to customers.The work performed by employees is along the following lines.Delivery ofthe coca-cola takes place by truck,upon each of which ride a salesman, adriver and,occasionally,a driver's helperThe salesman makes sales andcollects -the purchase.pricesHe also erects advertising signs along his route.Tlie driver unloads the amount of each purchase;and makes delivery to, the'customer, .obtaining from the,customer any empty,bottlesand cases.Thehelper assists the driver in those functions.The bottling employees work along-side two bottling machines, engaging in the few bottling operations which arenot mechanically performedPlatform employees load and unload the trucksMechanics keep the trucks in repair.Maintenance employees keep the macbin-iThis finding is based upon the uncontradicted testimony of Shreeve.Well did nottestify respecting this occurrence,and Potter was not a witness8i'Ibis finding is based upon the uncontiadicted testimony of Palmer. Judd did nottestify respecting this conversation."In the respondent'splant,about four types of employees,namely,salesmen, truckdrivers,driveis' helpers,and painters,might be held not to fall within a strict interpre-tation of the words,"production and maintenance."As stated,however,early in .thehearing the Board-contended that the quoted words are sufficiently broad to include allemployees other than supervisory employees with authority to hire or discharge _ andclerical employees,assertingthatthe appiopriate unit is composed of all such employees,and this issue was tried'accordingly.' 196DECISIONS OF NATIONAL LABORRELATIONS BOARDcry and equipment in working order. Refrigeration employees, a part ofmaintenance,maintain the customers'refrigeration equipment in good condi-tion by repairing same at the respondent's plant or on the customers' premises.The painters and advertising employees paint signs and go throughout thesurrounding territory posting advertisements.While the employees generally perform the duties set out above, the respond-ent has no fixed policy of confining the work of an employee to any single job.General Manager Boney testified, and the undersigned finds, that the respondentused employees "where we needed" them and "always kind of shifted (em-ployees) around .. .' Boney's testimony was supported by that of W. J. White,a witness for the Board, who testified without contradiction to numerousemployees having been shifted from job to job.Moreover, on Saturdays andMondays, one of the two bottling machines is not in operation, and the bot-tling employees on the idle machine assist the platform employees and thetruck drivers.Too,maintenance employees do various jobs, including the -loading and driving of trucks, and salesmen occasionally assist the truckdrivers.-All employees in the unit which the Board contends is appropriate areeligible for membership in the Union.They are all paid weekly salaries, thesalesmen receiving commissions also.They all work from 9 to 15 hours per(lay, 6 days 'a week, being required to continue at work until the day's opera-tions are completed.All work under the supervision of General Manager Boneyor Superintendent Judd who, with President Weil, alone have authority to hire'or discharge."In view of the above findings, in particular that the employees are closelyassociated in their work, that they are interchanged in their jobs as needed,and are eligible for membership in the Union, and also because of a com-munity of interest as demonstrated by the number who applied for membershipin the Union and thereafter ceased work pursuant to the strike call, theundersigned believes that a single unit composed of employees other than super-visory employees with authority to hire or discharge and clerical employees isappropriate."The undersigned finds that the production and maintenance employees ofthe respondent,including all employees other than supervisory employees withauthority to hire or discharge and clerical employees, constitute a unit appro-88The respondent contends that three minor supervisory employees should be excludedfrom the unitThey are C. E. Bates, W J White, and Sam McBride ' Bates was thehead refrigeration mechanic, supervising two employees.White was a stock man andloading clerk on the platform who iclayed orders from Superintendent Judd to the truckdrivers,and "checked','the loading and unloading operations , McBride worked in thepaint and advertising department, and had charge of it.The Principal duties of tbcseindividuals were not supervisoiy.They had no authority to hire or discharge Indeed,Mr. Kilpatrick,of the respondent's counsel,stated on the record,"McBride was a -mereemployeeHe had no supervisoiy authority;he had no right to hire'or fire.He wasjust a mere employee of the company"All are eligible for membership in the Union.All signed applications for membershipAll are presently on strike.The undersignedfindsthat thesethree employees should be included in the appropriate unit391n support of its contention that each category of emplo.Nees constitutes a singleappropriate unit, the respondent points out that it maintains separate shower baths anddressing rooms for the salesmen,advertising employees and painters,mechanics andmaintenance men, truck drivers, and bottling employeesThe undersigned does not believe,however, that the maintenance of these separate conveniences,which is motivated partlyas a means of racial segregation,can serve to outweigh the persuasive evidence supportingthe Board's contentionsIndeed,the undersigned is unable to comprehend how so largea number of bargaining units within the respondent's plant could serve to insure to theemployees the full benefit of their right to self-organization and to collective bargaining. COCA-COLA BOTTLING WORKS197priate for the purposes of collective bargaining and that such.unit insures toemployees of the respondent the full benefit of their right to self-organizationand. to collective bargaining and otherwise effectuates the policies of the Act 10,2.Representation by the Union of a majority in the appropriate unitThe respondent's pay roll for April 15, 1942, contains the names of 83employees, excluding supervisory employees with authority to hire or dischargeand clerical employees.4Between April 8 and-14, inclusive, 69 of these em-ployees signed applications for membership in the Union A°All such cardswere received in evidence after identification by witnesses to the signatures.It is urged by the respondent, however, that the signing of the application cards,which do not contain language, specifically designating the Union as the collectivebargaining representative of the signers, is insufficient to constitute designationof that organization as such representative ; that several types of the respondent'semployees are ineligible for membership in the Union under the phraseology ofits constitution and, therefore, the Union cannot represent them in collectivebargaining;' that no initiation fees were paid by the applicants; and that theydid not become members of the Union. These contentions have been raised onvarious occasions before the Board and the Courts, and uniformly have beenfound to be immaterial.To urge them in this proceeding is to overlook theconsiderable testimony that the employees signed the applications in order tosecure representation by the Union.As was said by the Board inMatter ofNational Motor Bearing Company:4440 InMatter of Win Tehel Bottling Company, etcfootnote 4, the Board found theappropriate unit to be composed of the truck drivers, bottlers,' bottle washers, warehouse-men, and helpers, excluding office and clerical employees, salesmen, and supervisoryemployees.It is to be noted that the salesmen were excluded on the ground that theonly bona fide labor organization involved so desired.Moreover, there is no indicationin the Board's Decision or the Court's Opinion that the salesmen worked or had an identityof interest with the employees in the appropriate unitCf N. L. R. B. v. Chicago Appa-ratus Company,footnote 12, wherein the Court said . "The complaint alleged that a unitcomposed of production and maintenance employees was appropriate.The Board found,however, that a unit composed of production employees only, excluding . . . was appropri-ate.The power to make such a finding is given to the Board. . . . Unless an abuse ofdiscretion in the exercise of such power is shown, we are not justified in overthrowing it(authority cited)."41It appears that the pay roll may be incomplete in that the name of one possibleemployee, Alexander Thompson, has been omitted.This fact, however, is immaterial.42On May 11, the day of the discharges, three other employees signed applications.OnMay 12, still another did likewise.The record, however, does not contain the applicationcard of John McGlothan (McLaughlin), received in evidence as Board's Exhibit No. 3-70.4° Subsequent to the time the Union adopted its present constitution, it commencedreceiving as members employees engaged in bottling operations44Matter of National Motor Bearing CompanyandInternational Union, United Auto-mobleWorkers of America, Local No.76, 5 N. L. R B 409, 428, enf'd as mod.NationalLabor Re'ations Board v National Motor Bearing Company, of al,105 F. (2d) 652 (C. C.A. 9).Cf.,Matter of Millfay Manufacturing Company, Inc.andAmerican FederationofHosiery Workers, Branch 1,0, 2N: L. R. B. 919, enf'd without opinion,National LaborRelations Board v. Millfay Manufacturing Company, Inc,97 F. (2d) 1009 (C. C A. 2;1938)Matter of Clifford,M. DeKay, etc', 2N. L. R B 231, 237, wherein the Board said:..Section 9 (a) of the Act states, `Representatives designated or selected forthe purposes of collective bargaining by the majority of the employees . .TheAct says nothing about union membershipThese applicants by requesting membershipin the Union indicated their desire to have the Union act as their representative for thepurposes of collective baigaining and thereby selected the Union for that purpose." ;National Labor Relations Board v.SomersetShoe Company111.F. (2d) .651 (C C. A. 1),enf'g 5 N. L. R. B. 486 and 12 N. L. R B. 1057, wherein, the Court said:,". . .'anapplication for membership in a labor organization may be considered as a designationof the labor organization as the applicant's representative for the purposes of collectiveIJ 198DECISIONSOF NATIONALLABOR RELATIONS BOARD.,.Itwas claimed, first, that the fact that none, of the applicants wereever formally initiated as members, and the fact that the U. A. W. was never'authorized by a formal resolution passed at a meeting, to bargain for itsapplicants, precludes any claim that it had been designated as bargainingagent.It is necessary to state only that, as the Board has held, a unionmay bargain for employees who are not'even eligible to membership, pro-vided that such employees have sufficiently indicated a desire that 'suchbargaining take place; and that the signing of an application card in aunion can have no important significance other than the expression of adesire that the union achieve the purposes of all labor organizations bybargaining with the employer.The undersigned finds that on April 14, 1942, and at all times thereafter, theUnion was the duly designated representative of a majority of the employees inthe appropriate unit and, pursuant to Section 9 (a) of the Act, was the exclusiverepresentative of all the employees in such unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, and, otherconditions of employment.'3.The refusal to bargainThe respondent acknowledges that it received the Union's letter of April 15requesting a bargaining conference.It acknowledges too that it refused tobargaining.";N. L R. B. v. Chicago Apparatus Company,footnote 12, wherein the Courtsaid"Application for membership may be counted in determining whether the union hasamajority (authority cited).This is true even though no dues have been paid.";National Labor Relations Board v. The Louisville Refining Company,102 F.' (2d) 678(C. C A. 6; 1939), enf'g 4 N. L. R. B. 844, cert. den 308 U. S. 568, wherein the Courtsaid : "The record is clear upon the point that the union was actually so designated.This is shown by the testimony of Lockard and by the fact that signed applications formembership in the uniop were executed by a majority of the employees " ;Matter ofNew York and Cuba Mail Steamship Company,2 N. L. It. B. 595, 598, wherein the Boardsaid:..the procedure or representing persons not eligible to membership is not newto . . . (a labor organization)."45 Assumingarguendothat the applications for membership were insufficient to designatethe Union as the representative of the signers, the record contains other and conclusiveproof that the Union was designated as such by a majority of the employees. Thus,during the work week ending May 9, 1942, three days before the strike, there were 75employees in the appropriate unit, excluding the four employees alleged to have been dis-criminatorily discharged.Although 32 of these employees returned to work at varioustimes between May 12, the day on which the strike commenced, and June 12, inclusive,' 43of them, a majority, have remained on 'strike. InMatter of Rabhor Company, Inc., aCorporation and International Ladies' Gas meat Wom hers Union, 1 NL It. B. 470, enf'dby consent,National Labor Relations Board v. Rabhor Co., Inc ,(C.C.A. 10 ; 1940)5LRR Man 911, the Board held that participation in a strike called by a labororganization is affirmative' designation of such organization as the participants' repre-sentative, saying, at page 476, "The leadership of a strike is necessarily entrusted withthe function of collective bargaining during a strike. It has formulated the demandsand called the strike to win them. It has constantly before it the problem 'of findingways and means to achieve the objectives, and among the means, one of the most importantandmost usual is collective bargaining. . .For the same holding, seeMatterof Remington Rand, IncandRemington Rand Joint Protective Board, etc., 2N. L. It. B.626, enf'd as mod.N. L R B. v RemingtonRand,Inc.,94 F. (2d) 862 (C. C. A. 2), cert.den. 304 U. S. 5T6;Matter of Millfay Manufacturing Company, Inc.,footnote 44;Matterof Chicago Casket CompanyandCasket Makers Union No.19506,etc.,21 N. L. R. B 235,249, wherein it is said, respecting a majority of employees who participated in a strike:"In so doing, these employees affirmatively designated the Union as their bargaining rep-resentatives (authority cited).Had they desired, these employees had ample oppor-tunity to renounce the Union and return to work.As Richards (the employer's president)testified, 'The doors were always open for them [strikers] to come in.We would havetaken them back. Theyjusthad to apply for work, thatis all. " COCA-COLA BOTTLING WORKS199bargain with the Union. -In defense, the respondent raises three contentions,first, that the Union was not the exclusive representative of,the 'employees inan 'appropriate unit ; second, that no proof of majority status was offered to,the respondent by the Union, "either prior to the strike or since that time;"and, third,, that, because the employees at the- April 18 meeting "advised" therespondent that they "desired" to bargain individually "as they had in the past,"the respondent refused to bargain with the Union.40-The first of-these defenses, that the Union was not the exclusive representativeof the employees in an appropriate unit, has been disposed of above. The secondcontention, that no proof of the Union's majority status was offered to therespondent, is'without merit.At no time did the respondent request the Unionto offer such proof, and the respondent may not now successfully raise thisissue.44It appears that the respondent places its principal reliance in the thirddefense, and the undersigned turns next to a consideration of it. ^Under the respondent's contention, it urges that effect be given to the em-ployees' selection of General Manager Boney as their "leader" as though theyhad repudiated the Union without influence on his part.Boney's conduct wasan open and forthright violation of the rights of the employees.By his owntestimony, on April 11, he "begged the, men and pleaded with them about thissituation."On April 18, at the second meeting, Boney expressed surprise athaving received the Union's letter.Again he pleaded with the employees, toreconsider, to abandon the Union, and to continue on a basis of individualbargaining.The conduct of Boney on April 11 and 18 was intended to dis-courage, and necessarily had the effect of discouraging, union membership andactivity.Manifestly, such ' conduct was a violation of the Act 48 It cannot serveto excuse the admitted refusal to bargain collectively, with the Union. 41Uponreceipt of the Union's letter of April 15 claiming majority representation, therespondent's duty under Section 8 (5) of the Act required that it promptlyreply.By failing to do so, and by seeking at the meeting of April 18 to destroythe Union's majority, the respondent refused to bargain collectively within themeaning of the' Act G0Moreover, as found below, because of the respondent's,repeated unfair labor practices, its employees commenced a strike on May 12which has continued without interruption.The strike did not release the41 See footnote 14.47N. L. R B v. Remington Rand, Inc,footnote 45;N. L. R B. v. Chicago ApparatusCompany,footnote 12.Moveover, as found in footnote 45, the strike itself demonstratedthe Union's majority statusNational Labor Relations Board,311 U. S 72 (1940) ;National Labor Relations Board v.Schmidt Baking Co., Inc.,footnote 4;Canyon Corporation v. National Labor RelationsBoard, footnote28.4DNationdl Labor'RelationsBoard v. Bradford Dyeing Association,310 U. S 318 (1940),wherein the Court said : "In view of the substantial support in the evidence for the Board'sfindings that the company intimidated and coerced its employees . . . the Boardproperly concluded that `The unfair labor practices of the respondent cannot operate tochange the bargaining representative previously selected by the untrammelled will ofthe majority'." ;National Labor Relations Board v. Ai thur J. Colten, et al ,105 F. (2d)179 (C. C A. 6; 1939), holding inoperative the employer's "poll of its employees on thequestion whether they preferred to b`irgain directly with the management or through theunion " ;National Labor Relations Board v American Manufacturing Co. et al,106 F.(2d) 61 (C C A. 2; 1939), mod. & affil,American Manufacturing Company v. NationalLabor Relations Board,309 U. S. 629 (1940) ; N LR B v. Chicago Apparatus Company,footnote 12;National Labor Relations Board v. Wm. Tehel Bottling Company,footnote 4.50N.L. R. B v. Chicago Apparatus Company,footnote 12;Matter of Crown Can Com-panyandAmerican Federation of Labor,footnote 12. 200DECISIONS OFNATIONALLABOR RELATIONS BOARDrespondent from its duty to recognize and deal with the Union. The respondent"remained legally obligated" to bargain with it.61The undersigned finds that on April 18, 1942, and thereafter, the respondentrefused to bargain collectively with the Union as the exclusive representativeof its employees in an appropriate unit, and that the respondent has therebyinterfered with, restrained, and, coerced, and is interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7of the Act.C. The discharges1.Joseph DeMatteoworked for the respondent approximately 9 years, duringa majority of which he was a salesman. So far as the record shows, his abilityas a salesman was never questioned and, as General Manager Boney testified,he was "one of the best" salesmen.DeMatteo took the leading part in the activities of the Union.'Horace W.Green, an employee who testified for the respondent, stated that DeMatteohandled "all of the negotiations with Anderson," the Union's business agent.He arranged the meeting of April 10 at which 38 employees applied for mem-bership, and the testimony establishes that he was the most active employeein the affairs of that organization.,As related above, the decision to discharge DeMatteo was' made by Well, whotestified that she was motivated by his reference to her as "Pauline" and hisobjection to reports having been made to her "over Boney's head." She reachedher decision, so she testified, although DeMatteo had been known to her sincehe was "a little boy" and she was "very fond" of him.Well testified that shegave much thought to that reference and concluded that it was not a "goodinfluence," that it was "disrespectful," and that DeMatteo had "been demoraliz-ing."She testified further that she waited until General Manager Boney hadrepeatedly asked that another route be discontinued and then directed him to,discontinue that of DeMatteo.Finally, she testified that Boney merely said,"All right."As found above, however, 'Boney, had not made a request for thediscontinuance of a route since about April 1 and, instead of immediatelyacquiescing inWeil's direction, he remonstrated and argued in DeMatteo'sbehalf..Boney had contemplated laying off another salesman with less seniority.Indeed, all the previous lay-offs of salesmen had been con a seniority basiswhich had been proposed by Boney and agreed to by Well before the lay-offstook place.Moreover, each of the salesmen previously laid off had been givena notice of 2 or 3 weeks. DeMatteo, however, was given no notice.Itwas a custom among the employees to refer to President Well as "Pauline"and "`Miss Pauline."The reference was not intended to be disrespectful. Su-perintendent Judd himself referred to her by her given name, as did Potter,the cashier."Weil, however, was never present on such 'an occasion, and therecord does not establish that she was aware of the familiar reference to her.In fact, she denied that she knew of the customNevertheless, it was widespread.Upon all the evidence in this case, the undersigned `believes that DeMatteowas discharged in violation of the Act.The reference to Well as "Pauline,"6iNational Labor Relations Board v.Reedd Prince Manufacturing Coiiipany,118 F.(2d) 874 (C C. A. 1; 1941), and cases cited therein, enf'g 12 N. L R' B. 944, cert 'den.313 U S 59562None of the four employees named in the complaint perfected his application formembership in the Union.csThis finding is based upon the testimony of General Manager Boney, I. C. Richardson,employee, and DeMatteo. Judd, however, denied that he had done so.Potterwas not awitness.i COCA-COLA BOTTLING WORKS, ' 1201Certain conclusive facts are to beweighed against the respondent's claim that this reference motivated it, in part,in discharging him.First,DeMatteo was the most active employee in behalfof the Union. Second, on the day of DeMatteo's discharge, Superintendent Juddinformed Palmer, employee, that he thought DeMatteo and Jennings "were sortThird,when Weil directed DeMatteo's, dis-charge, thoughts of union activities were on her mind. This is clear becauseat that time she complained to General Manager Boney that, "Mr. Judd findsout all these things (about union activities) and comes and tells me, and younever."Fourth, DeMatteo's criticism of reports having been made to Well,"over Boney's head", was a criticism of precisely such conduct by Judd. Priorto the meeting at which DeMatteo criticized him, Judd had engaged in anti-union activity and, clearly, he was an active opponent of the Union.DeMatteo,in the exercise of the rights guaranteed by the Act, was entitled to complainabout reports on union affairs having been made to Well. If, as respondentcontends, in selecting DeMatteo for discharge, it considered his opposition tothe making of such reports to Weil, the respondent necessarily gave considera-tion to DeMatteo's union activity.54Fifth,Weil's testimony respecting thedischarge is greatly at variance with that of Boney, a witness for the respondent.Sixth,while other salesmen were given periods of notice, DeMatteo was dis-charged without notice.The undersigned finds, therefore, that DeMatteo wasdischarged because of his, activities in behalf of the Union and because he,had made application for membership in that organization. ,Henry Jennings,a negro, commenced working for the respondent about May15, 1936.He was a truck driver, operating the truck on which DeMatteo wasthe salesman.He was a capable employee, as testified by. General ManagerBoney, and there were no complaints against his work. As found above, hewas discharged on May 11, shortly after the discharge of DeMatteo. Therespondent asserts as its reason for the discharge of Jennings that, DeMatteo'sroute having been discontinued, there was no work available for him.The hiring and discharging, of the negro employees was done by Superin-tendent Judd. It was not customary to give them notice of lay-offs: Judd tes-tified, and it is undenied, that they were laid off according to efficiency, withlittle or no consideration being given to seniority. It was not the respondent'spractice, however, to invariably lay off a truck driver upon the lay-off of thesalesman with whom lie worked. Of drivers in this category,one,Ransom,became the driver for another salesman, whose driver, Corder, was either trans-ferred to, a job inside the plant or laid off, the record being indefinite in thisrespect.Jennings is a young man and, as a witness, appeared to be in goodhealth, strong, and intelligent.As stated, General Manager Boney testifiedthat he was capable, and the respondent offered no evidence to show that hewas less capable than the remaining employees.The undersigned is unable to accept the respondent's contention thatJenningswas laid off because there was no work available for him after the dischargeofDeMatteo.The record is, clear that on the day' of his discharge Super-intendent Judd had expressed to Palmer, employee, a belief that Jennings wasa leader in the Union. On the day of Jennings' discharge, Judd was in con-64Matter of General Shale Products CorporationandUnited ConstructionWorkersOrganizing Committee,26 N. L. R. B. 921, afl'd by consent, (C. C. A 6; October 7. 1941)Matter of National New York Packing & Shipping Company, Inc.andLadies Apparel Ship-pingClerks Union,Local No.19953,1 N. L R B 1009,enf'd,National Labor RelationsBoard v. National New York Packing d Shipping Company, Inc.,86 F.(2d) 98(C. C. A. 2;1936). 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDversation with President Weil respecting union activities and upon dischargingJennings, Judd inquired if he was satisfied, asking "What are you kicking upa mess around here for?" There can be no doubt that Judd had in mind theunion activities of Jennings.The undersigned so finds.The undersigned finds that Jennings was discharged because he made appli-cation for membership in the Union and engaged in activities in behalf of thatorganizations'J.W. Thomas, Jr. and Perry Gleavescommenced working for the respondentduring May 1941, and May 1939, respectivelyBoth worked inside the plant,Thomas engaging in bottling operations and Gleaves working at various jobs.As related, immediately after discharging Jennings on May 11, SuperintendentJudd informed Thomas and Gleaves that they were discharged. Both Thomasand Gleaves are negroes.The respondent contends that Thomas and Gleaves were laid off because ofthe curtailment in business due to rationing, and the record is clear that variousemployees were laid off after rationing commenced. The respondent assertsthat, following its policy respecting the laying off of negroes, it gave no consid-eration to seniority, but considered efficiency aloneIn support of this conten-tion,Superintendent Judd testified that both Thomas and Gleaves wereinefficient employees, that Thomas was "slack" and that Gleaves, although hewas "fairly good," would have to be urged to perform his 'assignments.Whenquestioned in detail about such matters, however, Judd testified that his com-plaintswere concerned with "cleaning up" around the plant. On the otherhand, Thomas testified that Judd had never criticized his work, and Judd wasunable to relate any specific instance to the contrary.Gleaves too testifiedthat his work was never criticized.Moreover, during his employment Gleavesreceived three raises in salary, once during early 1942, and Thomas received atleast one, other raises having been granted to a majority of the employees atthe same time.Under all the circumstances in this case, the undersigned cannot accept therespondent's contentions concerning these two discharges.The respondent didnot offer evidence to establish that these employees - were less efficient thanothers.While it may well be that further lay-offs were called for- by reasonof the rationing situation, the record establishes that in selecting Thomas andGleaves the respondent was motivated by considerations of union activity 6°iiThe undersigned is convinced, for the reasons set out above, that the respondent dis-charged Jennings because he applied for membership in the Union aiid engaged in activityin behalf of that oiganization.Assumingarquendo,as the respondent contends, thatJennings was laid off because there was no work for him upon the discharge of DeMatteo,it is nevertheless true that the antecedent cause of such lay-off was discrimination againstanother employee who was active in behalf of the Union, with intent to discourage member-ship in that organization.Therefore, Jennings' lay-off was in violation of the Act.Cf.Memphis Furniture Mfg.Co. v. N.L R. B96 F. (2d) 1018 (C. C. A. 6) enf'g 3 N L. R B.26, cert. den 305 U. S62T; Mexia Textile Mills v N. L R. B ,110 F. (2d) 565 (C C. A. 5),enfg 11 N. L. It. B. 1167;N. L. R. B. v. Ford MotorCo., 119 F (2d) 326 (C C A 5;rehearing denied, May 31, 1941), enf'g as mod. 26 N. L R B. 322,Matter of WeyerhauserTimber Company Clemons BianchandInternationalWoodworkers of America, LocalNo.3-2, etc—35 N. L. R. B. 810;Matter of Lexington Telephone Company et al.andInternationalBrotherhood of Electrical Workers, etc,39 N L R B 1130.iiThe Board contends that because of the sizeable quantities of syrup which the respond-ent received during Api it and May, there was no need for lay-offs on May 11.The recordcontains some testimony to support this contention. See footnote 5. In view of theundersigned's conclusion that the employment of Thomas and Gleaves was severed becausethey applied for membership in the Union and were active in behalf of that oiganization, theundersigned deems it unnecessary to determine whether the respondent for other considera-tions might have been warranted in laying oCemployees on that date.b COCA-COLA BOTTLING WORKS203'Thus,t again it is pointed out that Superintendent Judd and President Weilwere engaged in conversation on May 11 respecting the union activity of theemployees.Gleaves and Thomas were known to be sympathetic to the Unionin that, at the meeting on April 18, they were the only employees who madecomplaints respecting working conditions.Each stated that he was inade-quately paid, Gleaves stating also that the hours of work weretoo long.67That this was a consideration with Judd is shown by his conversation with them -when they were discharged.At that time he inquired why they were dis-satisfied with their employment, why they had attended meetings of the Union,and whether they would attend a meeting that night.Upon the facts set outabove, and the respondent's pronounced hostility to the Union, the undersignedfinds that Thomas and Gleaves were discharged because they made applica-tions for membership in the Union and engaged in activities in behalf of thatorganization.The undersigned finds that DeMatteo, Jennings, Thomas, and Cleaves weredischarged because they made applications for membership in the Union andengaged in activities in behalf of that organization, and that, by their dis-charges, the respondent has discriminated in regard to their hire and tenure ofemployment, thereby discouraging membership in a labor organization.Theundersigned further finds that by such discharges, the respondent has interferedwith, restrained, and coerced, and is interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 of the Act.D. Other interference, restraint, and coercionAs described above, about April 1, Superintendent Judd asked Kemp, employee,what he knew of activity in behalf of the Union, saying that employees who weredissatisfied should seek other employment ; about April 10, Judd inquired of Bates,employee, respecting organizational activity ; about April 18, General ManagerBoney asked Bates for assistance in preventing an expected strike of the em-ployees ; about April 28, Judd told Young, employee, that dissatisfied employeesshould seek other employment; on May 11, Judd made substantially the sameremark to Palmer, employee, inquiring also about activity in behalf of the Unionand particularly about the activity of DeMatteo and Jennings ; on May 11, Juddendeavored to spy upon the employees who had attended a union meeting; onMay 13, Rogers, attorney, asked DeMatteo why he desired to have the Unionrepresent him in collective bargaining ; and, subsequent to the commencement ofthe strike, the respondent made various efforts to persuade the employees torepudiate the Union and return to workThe respondent, by the above-describedacts and conduct', has interfered with, restrained, and coerced, and is interferingwith, restraining, and coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act.E. The strikeThe immediate cause of the strike by the respondent's employees was, the dis-charge of -the four employees. Several striking employees testified that theywere also motivated by the-continued refusal of the respondent to bargain col-lectivelywith the UnionAs described above, the respondent has rejected allefforts to settle the strike by-bargaining collectively, and the strike has continued.'The undersigned finds that the strike was caused and prolonged by the re-spondent's unfair labor practicesThat being true, the striking employees are11 See footnote 26. 204 IDECISIONS OF NATIONAL LABOR RELATIONS BOARDentitled to reinstatement to their former positions, upon request, even thoughthe respondent has hired new employees since the strike commenced °sIV.TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation- to trade, traffic, and commerceamong the several States, and have led and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate the policies of they Act andto restore, as nearly as possible, thestatus quothat existed prior to the commis-sion of the unfair labor practices.The undersigned has found that the Union' represented a, majority of theemployees in the appropriate unit and that the respondent refused to bargaincollectively with it.Accordingly, the undersigned will recommend that the re-spondent, upon request, bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit.The undersigned has found that the respondent discriminated in, regard tothe hire and tenure of employment of I. Joseph DeMatteo, Henry Jennings,J.W. Thomas, Jr., and Perry GleavesThe undersigned will recommend, there-fore, that the respondent offer immediate and full reinstatement to said employeesto their former or substantially equivalent positions without prejudice to theirseniority or other rights or privileges and that it make them whole for anylosses ofpay they have suffered by reason of the discrimination against themby payment to each of them of a sum of money equal to the amount which henormally would have earned as wages from the date of such discrimination,May 11, 1942, to the date of the offer of reinstatement, less his netearnings 69during said period.It has been found further that the strike of the respondent's employees wascaused and prolonged by the respondent's unfair labor practices.Under thecircumstances, the undersigned will recommend that the respondent, upon applica-tion, offer to its employees who went on strike on May 12, 1942, and have notsince returned to work, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniority or otherlaBlack Diamond Steamship Corporation v. N. L.R. B., 94 F.(2d) 875(C.C.A. 2),cert. den 304'U.S. 579;Matter of McKaiq-Hatch Inc.andAmalgamated Association ofIron, Steel, and Tin Workers of North America, LocalNo.1139,10 N. L. R. B. 33;N. L. R. B.v.Remington Rand,Inc.,footnote 45;Stewart Die Casting Corporation v. N. L. R.B.. 114F. (2d) 849(C. C. A. 7);Rapid Roller Company v. National Labor Relations Board,126 F.(2d) 452 (C. C. A. 7; February 2, 1942), enf'g 33 N. L. R B. 557;Matter of Shenandoah-Dives Mining CompanyandMine, Mill & Smelter Workers etc.,35 N. L R. B. 1153.w By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and SawmillWorkersUnion,Local2590,8 N. L. R.B. 440.Moniesreceived for work performed upon Federal,State, county,municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7.'I COCA 'COLA BOTTLING WORKS205rights or privileges.Such reinstatement shall be achieved in the following;Wanner: all persons hired on and after May 12, 1942, who were not on therespondent's pay roll prior to that date, shall, if necessary to provide employmentfor those who are to he reinstated in accordance with the provisions of thisparagraph, be dismissed. If, however, by reason of a reduction in force, thereare not sufficient jobs immediately available for the remaining employees, includ-ing those to be offered reinstatement under the provisions of this paragraph, allavailable positions shall be distributed among such remaining employees in ac-cordapce with the respondent's usual method of reducing its force, without dis'crimination against any employee because of his union affiliation or activities,following such system of seniority or other procedure as has heretofore beenapplied in the conduct of the respondent's businessAny employee remainingafter such distribution for whom no employment is immediately available, shallbe placed upon a preferential list with priority determined among them by suchsystem of seniority or other procedure as has heretofore been followed by therespondent, and shall thereafter, in accordance with such list, be offered employ-ment in his former or substantially equivalent position as such employmentbecomes available and before other persons are hired for such work.The under-signed will also recommend that the respondent make whole the employees to beoffered reinstatement under the provisions of this paragraph -for any losses ofpay they may, suffer by reason of the respondent's refusal to reinstate themor place them,on a preferential list as set forth above, by payment to each ofthem of a sum of money equal to that which he normally would have earnedas wages during;'the period from five (5) days after the date of his applicationfor reinstatement to the date of the offer"'of reinstatement' "or, placement' on "apreferential list, less his net earnings 60 during said period.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CoxcausIONs OF LAW1.Teamsters, Chauffeurs, Helpers, Taxicab Drivers, Local Union No. 327,affiliatedthe' meaning of,Section 2 (5) of the Act.2.The production and maintenance employees of the respondent; including allemployees other than supervisory employees with authority to hire or dischargeand clerical employees, constitute a unit appropriate for the, purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.3.Teamsters, Chauffeurs, Helpers, Taxicab Drivers, Local Union No. 327,affiliated with the Ankrican Federation of Labor, on1April,14, 1942, was, and atall times thereafter *has been, the exclusive representative of -all the employeesIn such 'unit -for the purposes of collective bargaining within the meaning ofSection 9 (a) of the Act.4.By refusing to bargain collectively with Teamsters, Chauffeurs, Helpers,Taxicab Drivers, Local Union No. 327, affiliated with the'American Federationof Labor, as the exclusive representative of its employees in the appropriateunit, the respondent has engaged in and is engaging in unfair labor practiceswithin the fueamng of Section 8 (5) of the Act5.By discriminating in regard to the hire and tenure of employment of'IJoseph DeMatteo, Henry Jennings; J. W. Thomas, Jr., and Perry Cleaves, andeach of 'them, and thereby discouraging membership in a labor organization,11 See footnote.59,svpra.' 206DECISIONS OF NATIONAL LABOR- RELATIONS BOARDthe respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section S (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section-7 of the Act, the respondent has engaged in and is engaging in unfair labor practices within the meaning ofSection8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, the undersignedhereby recommends that the respondent, Coca-Cola Bottling Works, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Teamsters, Chauffeurs, Helpers,Taxicab Drivers, Local Union No. 327, affiliated with the American Federationof Labor, as the exclusive representative of the respondent's production andmaintenance employees, including all employees other than supervisory em-ployees with authority to hire or discharge and clerical employees;(b)Discouragingmembership in Teamsters, Chauffeurs, Helpers, TaxicabDrivers, Local Union No. 327, affiliated with the American Federation of Labor,or any other labor organization of its employees, by discharging any of itsemployees or. in any other manner discriminating in regard to their hire ortealiire of,employment or,any term or condition of employment;'(c)Maintaining surveillance of or employing any other means of espionagefor the purpose of ascertaining or investigating the activities of Teamsters,Chauffeurs, Helpers, Taxicab Drivers, Local Union No. 327, affiliated with theAmerican Federation of Labor, or the activities of its employees in connectionwith such organization or any other labor organization; and"(d) In ,any' other, manner interfering with,"'restraining or. coercing its em-ployees in the exercise of the right to self-organization, to form, join, or assist-labor organizations, to bargain collectively through representatives of theirown choosing, or to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, ,bargain collectively with Teamsters,- Chauffeurs, 'Helpers; -Taxicab Drivers, Local' Union No. '327, affiliated with the 'American Federationof Labor, as,'the exclusive representative of its production and maintenanceemployees, including all employees other than supervisory employees withauthority to hire or discharge and clerical employees, in respect to rates of pay,wages, hours of employment, and other conditions of employment ;(b)Offer to I. Joseph DeMatteo,, Henry Jennings, J. W. Thomas, Jr., andPerry Gleaves immediate and full reinstatement to their former or substantiallyequivalent positions -without prejudice to their seniority or other rights orprivileges ;(c)Make whole I. Joseph DeMatteo, Henry Jennings, J. W. Thomas, Jr., andPerry Gleaves for any losses of pay they have suffered by reason of the re-spondent's discrimination against them, by payment to each of them of a sumof money equal to that which he normally would have earned as wages from COCA-COLA BOTTLING WORKS207the date of the discrimination, May 11, 1942, to the date of the respondent'soffer of reinstatement, less his net earnings °L during said period ;(d)Upon application, offer to the employees who went on strike on May 12,1942, and have not returned to work, 'immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniorityor other rights or privileges, in the manner set forth in the section'entitled "Theremedy" above, placing those employees for whom employment is not immediatelyavailable upon a preferential list in the manner set forth in said section, andthei`eafter, in said manner, offer them employment as it becomes available ;(e)Make whole such striking employees for any losses of pay they may sufferby reason, of the respondent's refusal to reinstate them or :place them upon apreferential list, pursuant to paragraph (d) above, in the manner set forthin the section entitled "The remedy" above ;(f) Immediately post notices to all its employees in conspicuous places in andabout its plant, and maintain said notices for a period of at least sixty (60)conduct from which it is recommended that it cease and desist in paragraphs1 (a) to (d), inclusive, of these Recommendations; (2) that the respondent willtake the affirmative action set forth in paragraphs 2 (a)' to (e), inclusive, ofthese Recommendations; and (3) that the respondent's employees are free tobecome or remain members of Teamsters, Chauffeurs, Helpers, Taxicab Drivers,Local Union No. 327, affiliated with the American Federation of Labor, and thatthe respondent will not discriminate against any employee because of member-ship or activity in that organization ; and(g)File with the Regional Director for the Tenth Region on or before twenty(20) days-from the receipt of this Intermediate Report, a report in writingsetting "forth in detail 'the manner and form in which the respondent has coin-plied with the foregoing Recommendations.It is further recommended that unless on or before twenty (20) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing Recommendations, the NationalLabor Relations Board issue an Order requiring the respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended-any party may withinthirty (30) days from the date of the entry of the order transferring the caseto the Board, pursuant to Section 32 of Article II of said Rules and Regulations,filewith the Board, Shoreham Building, Washington, D C., an original andfour copies of a statement in writing setting forth such exceptions to the Inter-mediate "Report or to, any other part of the record or proceeding (includingrulings upon-'^all-mgtions or objections) as he relies upon, together with theoriginal and four copies of a brief in support thereof.As further provided insaid Section 33, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within twenty(20) days after the date of the order transferring the case to the BoardIA BRUCE HUNTTrial Examiner.Dated September 22, 1942.9t Seefootnote59,supra